Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-169666-01 on Form S-3 of our reports dated March 11, 2011, relating to the consolidated financial statements and consolidated financial statement schedule of CenterPoint Energy Resources Corp. and subsidiaries appearing in this Annual Report on Form 10-K of CenterPoint Energy Resources Corp. for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP Houston, Texas March 11, 2011
